DETAILED ACTION
I.	Claims 1-10 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application claims foreign priority to 107124362, filed 07/13/2018.
                       Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 06/30/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendments to claim 7 give cause for the previous 35 U.S.C. 112(b) rejection to be hereby withdrawn.
As per independent claims 1, 4 and 6 generally, the prior art of record, United States Patent Application Publication No. US 20180041338 A1 to Nighswander et al. which shows methods and apparatuses to facilitate protection of sensitive data online and reduce exposure in the event of a data breach; United States Patent Application Publication No. US 20130273968 A1 to Rhoads et al. which shows methods and system for content processing; United States Patent Application Publication No. US 20080101604 A1 to Kocher et al. which shows self-protecting digital content; and United States Patent Application Publication No. US 20110055585 A1 to Lee which shows methods and systems to create big memorizable secrets and their applications in information engineering, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “wherein, after a management server receives an original picture and a service information, a time digital information and an encryption key are generated according to an encoding rule, and said time digital information totem and said encryption key totem are generated after said time digital information is imaged, wherein, said time digital information comprises a digital time stamp when processing the encoding; a totem returning step: said information device transmits said time digital information totem and said encrypted key totem back to said a management server; a totem verifying and comparing step: said management server compares and verifies whether said time digital information totem and said encryption key totem are correct, and determines a verification result, wherein said verification result is determined that the verification does not pass if said management server cannot find corresponding said service information or corresponding said digital time information; a service information responding step: when said verification result is passed, said management server transmits said a service information to said information device for execution by said information device”; claim 4: “generates a time digital information and an encryption key according to an encoding rule, and a time digital information totem and an encryption key totem are generated after said time digital information is imaged, wherein, said time digital information comprises a digital time stamp when processing the encoding; a totem storing step: said management server stores said time digital information totem and said encryption key totem; an encrypted image generating step: said management server synthesizes said time digital information totem and said encrypted key totem into said original picture by applying a steganographic algorithm, and generates an encrypted image after said synthesis is completed”; claim 6: “said processing module being configured to generate a time digital information and an encryption key according to an encoding rule: said processing module is also configured to conduct image synthesis on a time digital information totem, an encryption key totem and an original picture by applying a steganographic algorithm, so that said time digital information totem and said encryption key totem is synthesized on the image pixels of said original picture, and an encrypted image is thus generated upon completion of the image synthesis, wherein, said time digital information comprises a digital time stamp when processing the encoding; said totem generation module is configured to convert said a time digital information into said a time digital information totem after said time digital information is imaged; said verification database is configured to store said encryption key totem and said time digital information totem”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431